Citation Nr: 1812587	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-31 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart condition, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel 


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from January 1968 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
 
In March 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.

In July 2017, the Board remanded this matter for further development.  That development having been completed, this matter has returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, after a careful review of the Veteran's claims file, the Board finds that further development is required prior to adjudicating his claim.

In accordance with the July 2017 Board remand, the Veteran's updated VA treatment records were obtained.  These records include a September 10, 2016, CT scan of the Veteran's chest which showed scattered calcifications of the aorta and its branches, as well as coronary artery calcifications.  Thereafter, the Veteran underwent a VA examination in September 2017.  The examiner concluded that the Veteran did not have coronary artery disease/ischemic heart disease, but he did not address the findings noted on the September 10, 2016, CT scan.  As such, a remand is required for an additional medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from September 2016, forward.

2.  Thereafter, arrange for an appropriate VA examiner to review the Veteran's records.  

The examiner should provide an opinion as to whether the Veteran has ischemic heart disease, to include atherosclerotic cardiovascular disease and/or coronary artery disease.  In providing this opinion, the examiner must address the September 10, 2016, CT scan of the Veteran's chest which showed scattered calcifications of the aorta and its branches and coronary artery calcifications, as well as any subsequent CT scans of his chest.  

The examiner should also provide an opinion concerning the Veteran's heart murmur.  Specifically, he/she should explain the significance of a heart murmur and whether it qualifies as a cardiovascular disease.  

The examiner must provide a complete explanation in support of the conclusion reached. 

3.  Finally, after completing any other development that may be indicated, readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative must be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).







